                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

L. YVONNE BROWN,

            Plaintiff,

v.                                 Case No:    2:18-cv-157-FtM-29MRM

FLORIDA      GULF       COAST
UNIVERSITY      BOARD      OF
TRUSTEES,   KEN    KAVANAGH,
individually and in official
capacity,    KARL     SMESKO,
individually and in official
capacity, RODERICK ROLLE,
individually and in official
capacity, and KELLY BROCK,
individually and in official
capacity,

            Defendants.


                                   ORDER

       This matter comes before the Court on review of the file.            On

August 9, 2018, plaintiff filed a Motion for Student Dispute

Resolution Proceedings. (Doc. #40.) In it, plaintiff requests that

the Court enter an order finding that Florida Gulf Coast University

violated   plaintiff’s    due   process    rights   under   the   Fourteenth

Amendment by failing to adhere to the policies set forth in Florida

Gulf   Coast   University’s     student   handbook.    Since      filing   the

motion, plaintiff has filed a First Amended Complaint (Doc. #43)

and a Second Amended Complaint (Doc. #77) in which she similarly

asserts that Florida Gulf Coast University violated her due process
rights by failing to comply with the university’s policies and

procedures.   Thus, the Court finds plaintiff’s Motion for Student

Dispute Resolution Proceedings is rendered moot by her filing the

two subsequent complaints which encompass the same subject matter.

     Accordingly, it is hereby

     ORDERED:

     Plaintiff's Motion for Student Dispute Resolution Proceedings

(Doc. #40) is DENIED as moot.

     DONE and ORDERED at Fort Myers, Florida, this     19th    day

of March, 2019.




Copies:
Parties and Counsel of Record




                                 - 2 -
